DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Status of the Claims
Claims 1-14, 16-21 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the specification did not disclose 
“at least one other of said plurality of sensors operative to detect a second of said different emergency conditions, concurrent to detection of said first of said different emergency,”
“upon concurrent detection of said first and said second of said different emergency conditions, and said software program is further operative to concurrently generate said messaging content indicative of said first of said different emergency conditions to at least one facility area and said messaging content indicative of said second emergency condition to at least one other facility area.”
Applicant’s representative cited page 10, lines 9-13; page 11, line 17-20; page 11, lines 21-23 and line 1 of page 12; page 12, lines 13-22; Figures 5 and 6 and original claims 6 and 7 for support. 

“Upon detection of one or more emergency conditions, the software/program is responsive to the sensor assembly 10 and operative to generate real-time messaging via a plurality of displays 32, 34 etc. as also indicated a plurality of displays of the display assembly 30 may be appropriately and strategically located throughout the facility 200.”
At the best, it means that the system may display message via a plurality of displays when one or more emergency conditions detected, but nowhere nearly closes to the limitation of “at least one other of said plurality of sensors operative to detect a second of said different emergency conditions, concurrent to detection of said first of said different emergency,” and “concurrently generate said messaging content indicative of said first of said different emergency conditions to at least one facility area and said messaging content indicative of said second emergency condition to at least one other facility area.”
b) “page 11, line 17-20; page 11, lines 21-23 and line 1 of page 12” disclosed 
“Figures 3-6. It is to be further noted that the control facilities 20, including the software/program is operative to update the generated variable responsive content to include a change in the lockdown instructions or the evacuation mapping/escape route to the other of said lockdown instructions or escape routes.
More specifically, the plurality of sensors 12, 14, 16, etc. distributed throughout the facility 200 are continuously monitored/polled, schematically represented in Figure IB, to collectively provide a more accurate and complete representation of one or more emergency conditions and or a change in one or more emergency conditions.”
They only disclose the system updates the generated variable responsive content based on a change in one or more emergency conditions. Similarly, they did not disclose the limitation of concurrent to detection of said first of said different emergency,” and “concurrently generate said messaging content indicative of said first of said different emergency conditions to at least one facility area and said messaging content indicative of said second emergency condition to at least one other facility area.”
c) “page 12, lines 13-22” disclosed 
“In addition to the above, the variable response content of the messaging may change, based on a change in a detected emergency condition or the development of an additional emergency condition. As schematically represented in Figure 5, the floor plan 300 represents an escape route 304 from a facility area (room) 306 to a selected exit. However, as represented in Figure 6, a detected emergency conditions, as at 305, may have recently developed or changed. Accordingly, such a newly developed emergency situation or change therein would result in the automated generation of a new escape route, as at 304’. The new escape route 304’ avoids the changed or newly developed emergency condition 307, in the form of a fire, while allowing occupants of the facility area 306 to reach the designated exit along a different escape route 304’ representing a safer path of travel.”
Similarly, it only disclose the system updates the generated variable responsive content based on a change in one or more emergency conditions.
Therefore, it did not disclose the limitation of “at least one other of said plurality of sensors operative to detect a second of said different emergency conditions, concurrent to detection of said first of said different emergency,” and “concurrently generate said messaging content indicative of said first of said different emergency conditions to at least one facility area and said messaging content indicative of said second emergency condition to at least one other facility area.”
d) Figures 5 and 6 disclosed
“[0031] FIG. 5 is a schematic representation of evacuation mapping indicative of a different escape route, from that represented in FIG. 4, based on detected emergency conditions. 
[0032] FIG. 6 is a schematic representation of evacuation mapping indicative of yet a different escape route, from that represented in FIGS. 4 and 5, based on detected emergency conditions.”
Similarly, it did not disclose the limitation of “at least one other of said plurality of sensors operative to detect a second of said different emergency conditions, concurrent to detection of said first of said different emergency,” and “concurrently generate said messaging content indicative of said first of said different emergency conditions to at least one facility area and said messaging content indicative of said second emergency condition to at least one other facility area.”

e) original claims 6 and 7 disclosed
“5. (Original) The system as recited in claim 3 wherein said software program is operative to update said variable responsive content to include a change of said lockdown instructions or said escape routes to the other of said lockdown instructions or escape routes.
6. (Original) The system as recited in claim 3 wherein said software program is operative to concurrently generate said lockdown instructions to at least one of said facility areas and said evacuation mapping to at least one other of said facility areas, via a corresponding one of said plurality of displays.”
concurrently generate the lockdown instructions to at least one of said facility areas and the evacuation mapping to at least one other of said facility areas, via a corresponding one of said plurality of displays.
But, it failed to disclose concurrent detect two different emergency conditions and concurrently generated two messages indicative of the second emergency condition to second area and the different first emergency condition to first area.

Claims 2-14, 16-21 are rejected as stated above because due to their dependency from claim 1.


Comments
	There are currently no arts rejection to claim 1-14, 16-21.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685